In re: Betty Jones applying for writs of certiorari.
Granted.
ORDER
The application is granted and, after due consideration of the nature of the offenses charged:
It is ordered that the Honorable Matthew S. Braniff reduce the bonds of relator in the criminal proceedings pending against her in the Criminal District Court for the Parish of Orleans, bearing Nos. 206-266 and 206-267 to the sum of $2500.00 in each case or show cause to the contrary in this Court on October 10th, 1968, at 11:00 A.M.
E. HOWARD McCALEB, Associate Justice.